Supreme Court of Florida
                                   ____________

                                  No. SC19-2064
                                  ____________


      IN RE: AMENDMENTS TO FLORIDA RULE OF APPELLATE
                     PROCEDURE 9.030.

                                December 19, 2019

PER CURIAM.

      The Court has for consideration an amendment to Florida Rule of Appellate

Procedure 9.030(b)(1) (Jurisdiction of District Courts of Appeal; Appeal

Jurisdiction) proposed by The Florida Bar’s Appellate Court Rules Committee

(ACR Committee). 1 We have jurisdiction2 and amend the rule as proposed.

      The amendment to subdivision (b)(1)(B) of rule 9.030 is in response to

chapter 2019-58, section 1, Laws of Florida, which amended section 26.012(1)(a),




       1. The ACR Committee originally proposed this amendment in case number
SC19-1354. See In re Amends. to Fla. Rules of Civ. Pro., Fla. Small Claims Rules,
& Fla. Rules of App. Pro.–Jurisdiction, No. SC19-1354, slip op at 2 n.2. (Fla. Nov.
14, 2019) (declining to adopt ACR Committee’s proposed rule amendments and
directing the Committee to file a new out-of-cycle report explaining its proposals).

      2. See art. V, § 2(a), Fla. Const.
Florida Statutes (2018), to except from the circuit courts’ appellate jurisdiction

appeals of county court orders or judgments where the amount in controversy is

greater than $15,000, thus giving the district courts of appeal jurisdiction over that

class of appeals. See art. V, § 4(b)(1) (giving district courts of appeal jurisdiction

over appeals, that may be taken as of a matter right, from final judgments or orders

of trial courts not directly appealable to this Court or a circuit court). As amended,

subdivision (b)(1)(B) of rule 9.030 provides that district courts of appeal shall

review, by appeal, nonfinal orders as prescribed by Florida Rule of Appellate

Procedure 9.130 and no longer limits the district courts’ jurisdiction over nonfinal

orders to circuit court nonfinal orders. This amendment allows authorized appeals

of nonfinal orders in county court cases in which the amount in controversy is

greater than $15,000 to be heard by the district courts of appeal, which under

section 26.012(1)(a) will now have appellate jurisdiction over the final judgments

or orders in those cases. See art. V, § 4(b)(1), Fla. Const. (providing that district

courts of appeal may review interlocutory orders in trial court cases in which the

district courts have appellate jurisdiction to review final judgments and orders).

      Accordingly, the Florida Rules of Appellate Procedure are amended as

reflected in the appendix to this opinion. Deletions are indicated by struck-through

type. The amendments shall become effective January 1, 2020, at 12:01 a.m.

Because the amendments were not published for comment prior to their adoption,


                                         -2-
interested persons shall have seventy-five days from the date of this opinion in

which to file comments with the Court.3

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Rules of Appellate Procedure




       3. All comments must be filed with the Court on or before March 3, 2020,
with a certificate of service verifying that a copy has been served on the
Committee Chair, Thomas D. Hall, The Mills Firm, The Bowen House, 325 N.
Calhoun Street, Tallahassee, Florida 32301-7605, thall@mills-appeals.com, and on
the Bar Staff Liaison to the Committee, Krys Godwin, 651 E. Jefferson Street,
Tallahassee, Florida 32399-2300, kgodwin@floridabar.org, as well as a separate
request for oral argument if the person filing the comment wishes to participate in
oral argument, which may be scheduled in this case. The Committee Chair has
until March 24, 2020, to file a response to any comments filed with the Court. If
filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.


                                        -3-
                                   APPENDIX

RULE 9.030.        JURISDICTION OF COURTS

      (a)    [No Change]

      (b)    Jurisdiction of District Courts of Appeal.

             (1)   Appeal Jurisdiction. District courts of appeal shall review, by
appeal:

                   (A)   [No Change]

                   (B)   nonfinal orders of circuit courts as prescribed by rule
      9
9.130; and

                   (C)   [No Change]

             (2) – (4)   [No Change]

      (c)    [No Change]

[No Change to Footnotes]

                                   Committee Notes

                                      [No Change]




                                       -4-